Appeals by defendant from two judgments of the Supreme Court, Queens County, both rendered July 18, 1977, convicting him of manslaughter in the first degree (Indictment No. 1421-76) and attempted robbery in the second degree (Indictment No. 1751-76), upon pleas of guilty, and imposing sentences. Appeal from the judgment rendered upon Indictment No. 1751-76 dismissed. No notice of appeal from this judgment has been filed. Judgment rendered upon Indictment No. 1421-76 affirmed. The defendant, having failed to raise his objections to the adequacy of the plea allocution before the court of first instance, has not preserved the issue for appellate review as a matter of law (see People v Warren, 47 NY2d 740). We have considered the issue and conclude that reversal is not warranted in the interest of justice. Were we to consider the merits of the defendant’s appeal from the judgment upon Indictment No. 1751-76, we would affirm that judgment for the same reason. Lazer, J. P., Rabin, Gulotta and Cohalan, JJ., concur.